DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 12/23/2021.  Claims 1-25 have been cancelled.  Claims 26-28, 30-37, 43, and 47 have been amended.  Claims 47-50 have been withdrawn from consideration.

Response to Arguments
	The objections to the drawings have been withdrawn in view of applicant’s amendment.
	The objections to the claims have been withdrawn in view of applicant’s amendment.
	The 112, 1st paragraph rejections have been withdrawn in view of applicant’s amendment.

Drawings
The drawings were received on 12/23/2021.  These drawings are approved.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 26-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 26 & 27 reciting the limitation wherein said adjustable valve is adjustable to alter the amount of the backpressure produced by the valved nasal cannula, such recitation (with emphasis added) deems indefinite because the amount of backpressure is not produced by valved nasal cannula.  Applicant might have intended to recite the backpressure is produced in the cannula body?  Applicant is invited to provide clarification.
Regarding claims 30, 35-36, 38, and 42-45 reciting the term “substantially”, such recitation deems indefinite because it is an uncertainty term and that the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 28-29, 31-34, 37, 39-41, and 46 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 28, and 39-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13-17, 19-20, and 22 of U.S. Patent No. 10,271,985. 

Recitations from 
U.S. Patent No. 10,271,985
Recitations from this instant application, #16/352,335


Independent claim 1 recites:


1. A valved nasal cannula, said valved nasal cannula being insertable in a nose of an intended user and usable to selectively restrict a flow of air flowing through said valved nasal cannula, said nose having a nostril defining a nostril inlet and a nostril vestibule extending inwardly into said nose from said nostril inlet, said valved nasal cannula comprising: 

a cannula body, said cannula body defining a cannula passageway extending therethrough, said cannula passageway defining a passageway longitudinal axis, said cannula body also defining a cannula proximal end and a substantially longitudinally opposed cannula distal end, said cannula body being, at least in part, insertable in said nostril with said cannula proximal end positioned inside said nostril vestibule substantially spaced apart from said nostril inlet and said cannula distal end positioned substantially adjacent said nostril inlet; 


a valve operatively coupled to said cannula body for allowing said flow of air through said cannula passageway during an inspiration phase and selectively restricting said flow of air through said cannula passageway during an expiratory phase; 




a protective grid, said protective grid extending from said cannula body across said cannula passageway, said protective grid being located closer to said cannula proximal end than said valve; and 

a frame extending across said cannula passageway at a location spaced from said protective grid, wherein said valve is coupled to said frame, wherein said valve is disposed between said frame and said protective grid, wherein said valve is moveable away from said frame and toward said protective grid during inspiration. 

Independent claim 26 recites:



26. A valved nasal cannula being insertable in a nose of an intended user and usable ta selectively restrict a flow of air flowing through said valved nasal cannula, said nose having a nostril defining a nostril inlet and a nostril vestitnule extending inwardly into said nose from said nostril inlet, said valved nasal canna comprising:
a cannula body defining a cannula passageway extending therethrough, said cannula passageway defining a passageway longitudinal axis, said cannula body also defining a cannula proximal end and a longitudinally opposed cannula distal end, said cannula body being, at least in part, insertable in said nostril with said cannula proximal end positioned inside said nostril vestibule spaced apart from said nostril inlet and said cannula distal end positioned adjacent said nostril inlet; and
an adjustable valve operatively coupled to said cannula body for allowing said flow of air through said cannula passageway during an inspiration phase and selectively restricting said flow of air through said cannula passageway during an expiratory phase and thereby creating a backpressure, wherein said adjustable valve is adjustable to alter the amount of the backpressure produced by the valved nasal cannula during the expiratory phase.




Although the claims at issue are not identical, they are not patentably distinct from each other because the valve being selectively restricting flow of air implicitly creates backpressure.
Regarding claim 28, see claim 1 in U.S. Patent No. 10,271,985.
Regarding claim 41, see claim 15 in U.S. Patent No. 10,271,985.
Regarding claim 39, see claim 13 in U.S. Patent No. 10,271,985.
Regarding claim 40, see claim 14 in U.S. Patent No. 10,271,985.
Regarding claim 42, see claim 16 in U.S. Patent No. 10,271,985.
Regarding claim 43, see claim 17 in U.S. Patent No. 10,271,985.
Regarding claim 44, see claim 19 in U.S. Patent No. 10,271,985.
Regarding claim 45, see claim 20 in U.S. Patent No. 10,271,985.
Regarding claim 46, see claim 22 in U.S. Patent No. 10,271,985.

Allowable Subject Matter
Claims 27 and 29-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786